Citation Nr: 1607127	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1975 to October 1990.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in April 2006 and December 2008 and an April 2015 decision of the Appeals Management Center.  This matter was previously before the Board in November 2014 and was remanded for further development.  Further development of the record in compliance with the Board's remand instructions was completed.


FINDING OF FACT

The weight of the evidence indicates that the Veteran is not experiencing frequent completely prostrating migraines or prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 30 percent for headaches have not been met.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Headaches

The Veteran contends that he is entitled to a disability rating in excess of 30 percent.  The Veteran was previously granted service connection and assigned a rating of 30 percent effective as of October 2002.  The Veteran appealed for an earlier effective date as well as a disability rating in excess of 30 percent, and, in November 2014, the Board granted the Veteran an earlier effective date as of October 30, 1990; i.e. the day after the Veteran separated from service.  The Board also remanded the increased rating issue for further development.  After developing the record in compliance with the Board's remand instructions, the Appeals Management Center assigned a disability rating of 30 percent effective October 30 1990 and recertified the matter back to the Board.  The Veteran argues that he is entitled to an increased disability rating.  For the reasons stated infra, the Veteran is not entitled a disability rating in excess of 30 percent.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The RO assigned a 30 percent rating pursuant to Diagnostic Code 8199-8100; a hyphenated diagnostic code.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule and are rated by analogy to similar disabilities under the schedule.  Diagnostic Code 8100, on the other hand, provides the criteria by which the Veteran's headaches are evaluated.

Under Diagnostic Code 8100, a 30 percent disability rating is assigned when the disability manifests migraine headaches with characteristic prostrating attacks occurring on an average of once per month over the last several, and a 50 percent disability rating is assigned when the disability manifests migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).
An August 1990 proceeding of the Army Medical Evaluation Board indicated that the Veteran suffered blackout episodes of unknown etiology since 1989.

The Veteran underwent a VA examination in December 1990.  The Veteran complained of blackout spells and headaches.  The Veteran indicated that his headaches lasted two to three hours, were throbbing in nature, and occurred two to three times per month since 1985.  The Veteran indicated that his black-out spells occurred without warning seven or eight times a year for the past seven years (since approximately December 1983).

In January 1991, the Veteran underwent an independent examination by a private physician.  The Veteran reported that he had been experiencing recurrent bitemporal frontal throbbing headaches with loss of consciousness for the previous five and a half years (since approximately June 1985).  The Veteran indicated that the headaches occurred two or three times per month occasionally resulting in loss of consciousness lasting several minutes.  The Veteran stated that he had experienced three seizures since his discharge from the armed forces.  The Board notes that - since the Veteran was discharged from the armed forced in October 29 1990 - this would indicate that the Veteran was experiencing loss of consciousness approximately one to two times per month.  

In a June 1991 statement, the Veteran indicated that he was still experiencing headaches.

The Veteran also submitted a neurological evaluation from a VA outpatient clinic in October 1991.  The Veteran reported a six to seven year history of throbbing headaches occasionally resulting in blurred vision or vertigo lasting up to three to four days at a time.

In a May 1992 VA Form 9, the Veteran indicated that he had experienced severe headaches and vertigo since the mid-1980s.  The Veteran reported that his headaches interfered with his familial relationships as well as his occupational and academic performance.

A November 2001 medical record indicated that the Veteran continued to experience headaches.

A July 2003 private medical record indicated that the Veteran does not experience loss of consciousness.

In an August 2004 statement appended to a VA Form 9, the Veteran stated that the VA had been treating him for headaches since November 1990 until the present time.  

The Veteran underwent another independent examination by a private physician in September 2004.  The Veteran reported that he experienced headaches five to six times a month each one lasting for several days.

The Veteran underwent another VA examination in November 2004.  The examiner noted a history of chronic headaches.  The Veteran reported that the headaches - lasting up to one or two days - were associated with nausea and vomiting about 40 percent of the time.  The Veteran indicated that over the years the headaches increased with frequency and duration.  The Veteran also indicated that, on three occasions, the headaches will make him so dizzy that the room will spin for 30 to 40 minutes.  The Veteran indicated that the last episode of this dizzy spell occurred sixth months prior to the examination (approximately May 2004) and that the other two occasions occurred in 1987 and 1990.

The Veteran underwent another VA examination in March 2007 for an unrelated condition.  The examination indicates that the Veteran is employed as a claims examiner at the Department of Labor.

In a June 2010 appeal brief, the Veteran, acting by and through his representative, indicated that he experiences five to six prostrating headaches per month.

In a July 2010 statement the Veteran indicated that he was experiencing headaches five to six times a month lasting from several hours to several days.  The Veteran also indicated that these headaches were causing economic hardship to his family and himself, because the headaches were causing him to miss an average of 25 days of work a year.

The Veteran underwent another VA examination in March 2015.  When describing his headaches, the Veteran reported that he has good days and bad days.  On a good day the headaches are one to two hours in duration and, on bad days, it is one to one and a half days in duration.  The Veteran indicated that one to two times a month he can work through his headaches, but that one to two times a month he experiences a prostrating headache at work that forces him to lie down in either the bathroom or the nursing office at his work.  Additionally, the Veteran indicated that one to two times a month he would take one to two days off from work due to his headaches.  The Veteran indicated that after leaving the military he was a student at university for six year.  He was then employed as a manager at a flea market for four years, and he is currently employed as a claims examiner at the Department of Labor, where he has held his current position since 2000.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 30 percent.  In order to meet the criteria for a higher disability rating the Veteran must experience frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  During the entire period on appeal, the Veteran has been either employed full-time or participating in university level education.  The evidence of record does not indicate that the Veteran's headaches have made it difficult for him to cope with changing economic circumstances or maintain employment.  Finally, the March 2015 examination describes the coping strategies that the Veteran adopts to deal with his headaches and to maintain his current employment at a job that he has held for more than fifteen years.  This is not indicative of economic inadaptability.  Therefore the Veteran does not meet the criteria for a disability rating in excess of 30 percent.  Id.

The Board acknowledges that throughout the period on appeal the Veteran has had to take off time from work and school due to his headaches.  Nevertheless, the Veteran has been assigned a disability rating of 30 percent, and the criteria for a 30 percent disability rating anticipates prostrating attacks on a monthly basis.  Id.  Therefore, the Veteran's disability rating takes into consideration economic losses due to time off from work and school, because prostrating attacks on a monthly basis are reasonably likely to cause an individual to miss time off from work and school without causing them severe economic inadaptability.

The Board recognizes that the criteria for a 50 percent rating may be satisfied when the headaches are capable of producing severe economic inadaptability.   See Pierce v. Principi,  18 Vet. App. 440 (2004).  Here however, the Veteran's headaches have caused impairment, but, as discussed supra, he indicated that he currently holds a full time job and has held it for more than 15 years.  Put simply, there is no suggestion here that the Veteran's headaches are capable of producing severe economic inadaptability.  That is, the Veteran has not identified, and the evidence does not otherwise show, that he is unable to complete his daily work, or that he has lost substantial time from work because of his headaches.

The Board also notes that while the evidence of record did discuss the Veteran being prescribed several medications for his headaches, the ameliorative effects of the medication were not considered.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Rather, it was the Veteran's statements that provided the details as to the frequency and severity of his headaches.

Accordingly, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board finds that the weight of the evidence indicates that the criteria for a disability rating in excess of 30 percent for headaches have not been met, and an increased disability rating for headaches is denied.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has complained of frequent painful headaches that occasionally rise to the level of prostrating attacks, but the schedular rating criteria specifically contemplates prostrating headaches.  Additionally, the Veteran has alleged that he suffers economic hardship as a result of his headaches; however, the schedular rating criteria also considers economic inadaptability.  Moreover, even if the Veteran has experienced headache symptomatology that is not specifically enumerated in the schedular rating criteria, the fact remains that the schedular rating criteria direct VA to consider whether the Veteran's headaches are productive of severe economic inadaptability.  In so doing, VA is required to consider all of the Veteran's headache symptomatology within the confines of the schedular rating criteria.  The Board, therefore, finds that his symptomology and impairment are more than contemplated by the schedular criteria.  Accordingly, referral for extraschedular consideration is not warranted.

The Board has also considered whether an extraschedular total disability rating based on individual unemployability has been implicitly raised by the record.  See Rice.  The Board finds that extraschedular TDIU has not been implicitly raised by the records, because the Veteran has been gainfully employed for the last 20 years.


ORDER

A disability rating in excess of 30 percent for headaches is denied.



____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


